COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


TIMOTHY WAYNE SHIVELY
                                                                MEMORANDUM OPINION*
v.     Record No. 1313-06-3                                          PER CURIAM
                                                                  SEPTEMBER 26, 2006
BLUE RIDGE AQUACULTURE AND
 ERIE INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Karel Brown Ryan; Ryan Law Firm, PC, on brief), for appellant.

                 (Richard D. Lucas; Lucas Law Firm, PLC, on brief), for appellees.


       Timothy Wayne Shively (claimant) appeals a decision of the Workers’ Compensation

Commission finding that his claim was time barred. Claimant contends the commission erred in

finding that (1) he was not entitled to a de facto award; and (2) the doctrine of imposition did not

apply to save his claim from the limitations bar. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Shively v. Blue Ridge Aquaculture,

VWC File No. 210-64-93 (April 21, 2006). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.